DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Election/Restrictions
Applicant elects the species A which correspond to the claims 1-10. This application is in condition for allowance except for the presence of claim 11-15 directed to an invention non-elected with traverse in the reply filed on 04/30/2021. Applicant is required from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during the reply period will be treated as authorization to cancel the noted claims by Examiner' s Amendment and pass the case to issue. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 10,798,557 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 10,798,557 A1) discloses: 
Current Application
1. A wireless communication system comprising: a serving gateway (SGW) operably coupled to a packet data network gateway (PGW) to setup a session responsive to a request from a terminal to establish the session between the terminal and the PGW;  a plurality of deferred data bearers (DDBs); a plurality of data volumes; a plurality of contacts; a plurality of data volume descriptions, where the data volume descriptions are associated with the data volumes from the plurality of data volumes; an application data interface configured to receive the plurality of data volume descriptions and associated data volumes from applications on the terminal; and a deferred bearer agent (DBA) configured to: associate incoming data volume descriptions and data volumes received from the application data interface with the plurality of DDBs based on metrics associated with buffered data in each deferred data bearer of the plurality of DDBs, associate incoming data volumes not mapped to a data volume description with a default data volume description, generate reservations in response to the buffered data in the deferred data bearers, associate one or more contacts of the plurality of contacts to reservations, allocate excess capacity from contacts for use in transmitting reservation requests or other deferred bearer data volumes, and transmit data stored in deferred data bearers over contacts established on the terminal for communication to the PGW.
                              10,798,557 

1. A wireless communication system comprising: a serving gateway (SGW) operably coupled to a packet data network gateway (PGW) to setup a session responsive to a request from a terminal to establish the session between the terminal and the PGW; a mobility management entity (MME) configured to authenticate the terminal and provide bearer management in response to the request, the MME being configured to provide bearer information to the SGW; and a plurality of base stations operably coupled to the SGW via a data plane connection and operably coupled to the MME via a control plane connection, the base stations being configured to handover connection to the terminal between the base stations in response to movement of the terminal between coverage areas of the base stations, wherein the MME is configured to assign a deferred bearer in response to a determination that suitability criteria for establishing an active bearer are not met, the deferred bearer reserving a future data bearer and causing the terminal to store data locally until the future data bearer is established, wherein a protocol stack of each of the terminal and the base stations includes: a radio link control (RLC) layer; and a common radio frequency channel interface (CRCI) configured to provide an interface between RLC functions of the RLC layer and RF-specific capabilities, wherein the CRCI maps RLC logical channel mapping functions to corresponding physical layer attributes. 

1 of the present application made claim 1 a broader version or same version of claim 1 of the patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Allowable Subject Matter
Claims 1-10 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20190021039-A1
SUDARSAN; Padmavathi
US-20180145982-A1
WANG; Chunbo
US-20130148621-A1
Laitila; Matti Einari
US-9288816-B2
Paladugu; Karthika

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642